Opinion by
Mb. Justice Brown,
On February 24, 1892, the use plaintiff submitted a bid to the city of Philadelphia for paving East Mount Pleasant avenue from Germantown avenue to the Reading Railroad. It was submitted in response to an advertisement for proposals to do the work, which had been authorized by an ordinance approved July 8, 1891. This provided that the streets to be *192paved should “ be first dedicated or properly opened, and that the director of the department of public works first advertise for proposals for paving said streets, and award the contract to the lowest bidder; and that the owners of property fronting on said streets shall not be charged more than the contract price.” By a special plea the appellant averred that the contract had not been awarded according to law, because there had been no further advertisement after February If, 1892, and it was, therefore, unlawful for the city, more than five years afterwards—on June 23, 1897—to award the contract to the appellee' on his bid made February 24, 1892. To the plea a demurrer was filed and sustained by the court below. This action of the court is the only error assigned, and the single question is whether, under the facts as set forth in the special plea, the city did unlawfully award the contract to the appellee more than five years after he had submitted his bid.
It is contended that the direction of the ordinance that the director of public works shall “ first advertise for proposals for paving said streets, and award the contract to the lowest bidder,” is to be interpreted as meaning that the advertisement shall bear some reasonable relation to the time of the making of the contract, and that, as the time which intervened between the receipt of the bid and the awarding of the contract in this case was unreasonable, it had not been awarded in compliance with the ordinance. It does seem but right that after bids have been received from contractors in response to advertisements relating to public improvements, action on them should not be unduly delayed. Proposals are made on the basis of the prices of material and labor at the time of the advertisement for the bids, and, unless the contrary appears in the advertisement, it is to be presumed that the contract is to be awarded and the work done at or within a reasonable time. After undue and unreasonable delay in acting upon his bid, if a proposed contractor should be unwilling to be bound by it, he ought not to be held to it, if, at the time of its acceptance, the prices for labor and material upon which he based it have risen. But the contractor is not here complaining. He entered into the contract years after his bid had been submitted, though he might have been relieved from it for the reason stated. What is true of him ought to be and is equally true of the owner of *193property taxed for the payment of municipal improvements; and if it appeared by the special plea that this appellant’s share of the burden would have been less, if, in 1897, when the work was done by the contractor, bids could have been received for a less sum, he ought to be heard in his complaint of the unlawfulness of the award of the contract, for the city, not only in the light of a reasonable interpretation of the ordinance, but upon the principle of fair and honest dealing with those who must pay the cost of street improvements, ought not to be permitted after years of delay to award a contract on a bid in excess of one that might be submitted at the time the improvements are made. Such, however, is not the situation as presented here. From all that can be gathered from appellant’s plea, the effect of the city’s acceptance of the bid in 1897, so far as he is concerned, is the same as if it had been accepted in 1892, and the work delayed until 1897. In November of that year it was completed. The property of the appellant was benefited by it, and he does not aver, and it is, therefore, safe to assume that he cannot, that he has been in any way injured by the delay in awarding the contract, or that he is now called upon to pay more than he would have been required to pay if proposals had been advertised for in 1897 and the contract awarded on bids then submitted. For the reason that it does not appear from the special plea that the defendant was in any way prejudiced by the delay of which he complains, the demurrer to it was properly sustained.
Judgment affirmed.